1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ALLEN,                                      Case No. 1:15-cv-01609-DAD-JDP
12                       Plaintiff,
                                                        ORDER APPOINTING COUNSEL
13           v.
14    CLIFF ALLENBY, et al.,
15                       Defendants.
16

17          Plaintiff David Allen, a civil detainee, proceeds without counsel in this civil rights action

18   brought under 42 U.S.C. § 1983. The court finds the appointment of counsel for plaintiff

19   warranted. Chijioke O. Ikonte has been selected from the court’s pro bono attorney panel to

20   represent plaintiff and has agreed to be appointed.

21   Accordingly, it is hereby ordered that:

22      1. Chijioke O. Ikonte is appointed as counsel for plaintiff in the above entitled matter.

23      2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

24          spark@caed.uscourts.gov if he has any questions related to the appointment.

25      3. The Clerk of the Court is directed to serve a copy of this order on Chijioke O. Ikonte,

26          Akudinobi & Ikonte, 3435 Wilshire Blvd., Suite 1520, Los Angeles, CA 90010.

27
28

                                                       1
1

2
     IT IS SO ORDERED.
3

4
     Dated:     March 5, 2020
5                               UNITED STATES MAGISTRATE JUDGE
6

7    No. 204.
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                2
